DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a first Non-Final Office action for the reissue application control No. 16/431,798 (US Patent No. 9,831,239). In a preliminary amendment filed on 06/05/2019, the applicant added new claims 19-36. Thus claims 1-36 are pending in this application, among those claims 1, 10, 19 and 28 are independent.
 
Information Disclosure Statements (IDSs)
IDS filed on 06/05/2019 has been considered. Lined-through references, if any, are also considered but they will not be printed on the face of the patent because they are not prior art. Enclosed are signed copies of the IDSs. 
Specification Objections
The disclosure is objected to because of the following informalities: 
A cross-reference about the current reissue application is missing, i.e., it should be provided on column 1 of the specification to identify that this is a reissue of the patent application number 15/475,404, now US Patent number 9,831,239. 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-36 are rejected under 35 U.S.C. 103 as being unpatentable over Hu (US 10,374,086).
Regarding to claims 1, 10, 19, 28: 
Hu, Figs. 1-5 and related text discloses a negative capacitance FinFET device (Figs. 1-2 reproduced below, shows the NC-FET, col. 3, second paragraph discloses the transistor may have a FinFET structure, and Figs. 4 and related text disclose the NC-FinFET structure) comprising: a FinFET device including a gate stack 106, a drain electrode 120 and a source electrode 118 formed on a substrate 109; and a ferroelectric negative capacitor 104 connected to the gate stack of the FinFET device and having a negative capacitance, wherein the FinFET device has an extension length (Lext) D from a side-wall of the gate stack 106 to the drain electrode 120 or the source electrode 118, and the extension length D is set such that a size of a hysteresis window in the negative capacitance FinFET device is 1 V or less (col. 5, lines 4-63 discloses the relationship between distance D, CEDGE, CFE,TFE could be adjusted to optimize the result without causing hysteresis).

    PNG
    media_image1.png
    500
    595
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    489
    701
    media_image2.png
    Greyscale

Regarding to claims 2-4, 11-13, 25, 26-27, 34. 35-36: 
Hu does not disclose the claimed extension length and the size of the hysteresis window, and spacing between the fins; however, they are considered to involve routine optimization while has been held to be within the level of ordinary skill in the art.  Therefore, one of ordinary skill in the requisite art at the time the invention was made would have selected a suitable extension length and the size of the hysteresis window and spacing for optimizing the result.

Regarding to claims 5-6, 14-15, 23-24, 32-33: 
Hu, col. 6, line 24 discloses the NC-FinFET having subthreshold swing of less than 59 mV/decade.

Regarding to claims 7-9, 16-18, 20-22, 29-31: 
Hu, Fig. 4B shows an NC connected to the gate of a FinFET including a first electrode layer 410 formed on the substrate, a ferroelectric layer 104 formed on the first electrode layer; and a second electrode 404 formed on the ferroelectric layer 104.  The electrode is of Ru, and the ferroelectric layer includes HfZrO, Pb(Zr, Ti)O or BaTiO which are well-known (col. 7, third paragraph).

It would have been obvious to one having ordinary skill in the art at the time the invention was made to have formed a NC-FinFET having an extension length selected such that “without causing hysteresis (col. 5, line 53), i.e a hysteresis window is 1V or less) as suggested by Hu in order to minimize sub threshold voltage swing, lower operating power, improve the device performance. 


                                                Conclusion
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which Patent No. 9,831,239 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation.
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely appraise the Office of any information which is material to patentability of the claims under consideration in this reissue application.

Applicant is notified that any subsequent amendment to the specification and/or claims must comply with 37 CFR 1.173(b).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuan Nguyen whose telephone number is (571)272-1694. The examiner can normally be reached on Mon through Thu from 5:30 AM to 3:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Timothy Speer can be reached on 313-446-4825. The fax phone number for the organization where this application or proceeding is assigned is 571-273-9900.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Signed: 
/Tuan H. Nguyen/Primary Examiner, Art Unit 3991

/Minh Nguyen/ 
Primary Examiner, Art Unit 3991

/TIMOTHY M SPEER/Supervisory Patent Examiner, Art Unit 3991